Title: General Orders, 18 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Friday April 18th 1783
                            Parole Kendal
                            Countersigns Litchfield Montreal
                        
                        For the day tomorrow Brigadier Genl Stark
                         Brigd. Qr Mr York Brigade
                        The Jersey regiment gives the Guards and the Jersey battalion the fatigues tomorrow.
                        The Commander in Chief orders the Cessation of Hostilities between the United States of America and the King
                            of Great Britain to be publickly proclaimed tomorrow at 12 o’clock at the New building, and that the Proclamation which
                            will be communicated herewith, be read tomorrow evening at the head of every regiment & corps of the army—After
                            which the Chaplains with the several Brigades will render thanks to almighty God for all his mercies, particularly for his
                            over ruling the wrath of man to his own glory, and causing the rage of war to cease amongst the nations.
                        Altho the Proclamation before alluded to, intends only to the prohibition of hostilities and not to the
                            annunciation of a general peace, yet it must afford the most rational and sincere satisfaction to every benevolent mind—as
                            it puts a period to a long and doubtful contest, stops the effusion of human blood, opens the prospect to a more splended
                            scene, and like another morning star, promises the approach of a brighter day than hath hitherto illuminated the Western
                            Hemisphere—on such a happy day, a day which is the harbinger of Peace, a day which compleats the eighth year of the war,
                            it would be ingratitude not to rejoice—it would be insensibility not to participate in the general felicity.
                        The Commander in Chief far from endeavouring to stifle the feelings of Joy in his own bosom, offers his most
                            cordial Congratulations on the occasion to all the Officers of every denomination, to all the Troops of the United States
                            in General, and in particular to those gallant and persevering men who had resolved to defend the rights of their invaded
                            country so long as the war should continue—For these are the men who ought to be considered as the pride and boast of the
                            American Army; And, who crowned with well earned laurels, may soon withdraw from the field of Glory, to the more tranquil
                            walks of civil life.
                        While the General recollects the almost infinite variety of Scenes thro which we have passed, with a mixture
                            of pleasure, astonishment, and gratitude; while he contemplates the prospects before us with rapture; he can not help
                            wishing that all the brave men (of whatever condition they may be) who have shared in the toils and dangers of effecting
                            this glorious revolution, of rescuing Millions from the hand of oppression, and of laying the foundation of a great
                            Empire, might be impressed with a proper idea of the dignifyed part they have been called to act (under the Smiles of
                            providence) on the stage of human affairs: for, happy, thrice happy shall they be pronounced hereafter, who have
                            contributed any thing, who have performed the meanest office in creating this steubendous fabrick of
                                Freedom and Empire on the broad basis of Indipendency; who have assisted in protesting the rights of humane
                            nature and establishing an Asylum for the poor and oppressed of all nations of religions. The glorius task for which we
                            first flew to Arms being thus accomplished the liberties of our Country being fully acknowledged, and firmly secured by
                            the smiles of heaven, on the purity of our cause, and the honest exertions of a feeble people (determined to be free)
                            against a powerfull Nation (disposed to oppress them) and the Character of those who have persevered, through every
                            extremity of hardship; suffering and danger being immortalized by the illustrious appellation of the patriot Army—Nothing more remains but for the actors of this mighty Scene to preserve a perfect unvarying
                            consistency of character through the very last act; to close the Drama with applause; and to retire from the Military
                            Theatre with the same approbation of Angells and men which have crowned all their former virtuous Actions. For this
                            purpose no disorder or licentiousness must be tolerated—every considerate and well disposed soldier must remember it will
                            be absolutely necessary to wait with patience untill peace shall be declared or Congress shall be enabled to take proper
                            measures for the security of the public stores &ca—as soon as these Arrangements shall be made the General is
                            confident there will be no delay in discharging with every mark of distinction & honor all the men enlisted for
                            the war who will then have faithfully performed their engagements with the public. The General has already interested
                            himself in their behalf; and he thinks he need not repeat the assurances of his disposition to be useful to them on the
                            present, and every other proper occasion. In the mean time he is determined that no Military neglects or excesses shall go
                            unpunished while he retains the command of the Army.
                        The Adjutant General will have such working parties detailed to assist in making the preparations for a
                            general rejoycing as the Chief Engineer with the Army shall call for—and the Quarter Master Genl will without delay
                            procure such a number of Discharges to be printed as will be sufficient for all the men enlisted for the War; he will
                            please to apply to the Head Quarters for the form.
                        An extra ration of liquor to be issued to every man tomorrow, to drink Perpetual
                            Peace, Independence & Happiness to the United States of America.
                        The Inspection of the Army for the month of March will take place in the following manner and on the
                            following days—the Maryland Detachment & Jersey brigade on Monday the 21st.

                        
                            
                                
                                York
                                 
                                brigade & Hampshire
                                 
                                22d 
                            
                            
                                
                                1st
                                
                                Massachusetts Brigade
                                
                                23d
                            
                            
                                
                                2d
                                
                                do
                                
                                24th
                            
                            
                                
                                3d
                                
                                do
                                
                                25th
                            
                            
                                
                                
                                
                                The Regiments of Artillery at Westpoint
                                
                                
                            
                            
                                
                                
                                
                                Sappers & Miners, Col. Swifts regimt
                                
                                
                            
                            
                                
                                
                                
                                & Invalids
                                
                                28th
                            
                            
                                
                                
                                
                                Connecticut brigade
                                
                                29th
                            
                        

                        Inspection Rolls may be had at Colonel Stewarts Quarters.
                        Lieutenant Samuel Mellish of the 3d Massachusetts regiment is appointed Aid de Camp to Brigadier General Greaton
                            and is to be respected accordingly– This appointment to take place from the 7th day of January last.
                    